Citation Nr: 9920834	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-21 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a visual 
impairment.

2.  Entitlement to service connection for right ear hearing 
loss.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to December 
1984 and from November 1990 to April 1991 and has had 
periodic active duty for training (ACDUTRA) in the U.S. Army 
Reserves from 1984 to 1994.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In June 1995, the RO issued a statement of the case in 
response to the veteran's disagreement with its March 1995 
decision denying service connection for a visual impairment.  
However, the statement of the case erroneously addressed his 
May 1995 denial of service connection for bilateral hearing 
loss.  In his VA Form 9, received later in June 1995, the 
veteran addressed both issues.  A corrected statement of the 
case addressing both claims was issued in August 1995.  
However, the cover letter was somewhat confusing regarding 
the filing of a substantive appeal and the veteran may have 
reasonably assumed that he had already perfected his appeal.  
Moreover, service connection for a left ear hearing loss was 
later granted in November 1997.  For these reasons, the Board 
finds that the veteran's VA Form 9, received in June 1995, 
perfected his appeal with regard to both claims.


FINDING OF FACT

The claims of entitlement to service connection for visual 
impairment and right ear hearing loss are not plausible.


CONCLUSION OF LAW

The claims for service connection for visual impairment and 
right ear hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims it must, however, first be established that the claims 
are well-grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well-grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

The veteran's service medical records show that he had 20/20 
vision in his right eye and 20/30 in his left eye at the time 
of his May 1979 enlistment examination.  In August 1980 the 
veteran complained of eye pain after being exposed to 
insecticide the previous day.  The examiner found no apparent 
ocular pathology at that time.  In December 1980 the veteran 
lacerated the lower lacrimal cannula of the right eye.  The 
right lower eyelid was subsequently repaired.  In November 
1984, his vision was tested as 20/20.  In March 1991, vision 
was reported to be 20/20.  A few days later, the veteran 
suffered a flash burn to both eyes that resolved with 
treatment.  

On the authorized audiological evaluation during service, 
pure tone thresholds, in decibels, were as noted below. 


DATE 
HERTZ


500
1000
2000
3000
4000
May 1979
RIGHT
25
15
20
15
20







November 
1984
RIGHT
10
5
10
15
25







March 1991
RIGHT
25
15
15
25
20







October 1993
RIGHT
25
15
20
20
25

Private treatment records from Greenbrier Valley Medical 
Center dated in June 1993, show that the veteran suffered a 
cerebral concussion in a motor vehicle accident.  He 
initially complained of dizziness, headaches and pain behind 
the eyes.  He denied double vision but did experience some 
blurring of his vision.  He was discharged with diagnoses of 
cerebral concussion secondary to motor vehicular accident and 
multiple soft tissue injuries.

A September 1993 medical board evaluation included an 
optometry examination revealed that the veteran believed his 
vision had been affected by his head injury.  Although the 
examiner found refractory error and a compound hypermetropic 
astigmatism in the left eye, the examiner found no active 
disease when assessing the ocular health of both eyes. 

During the October 1994 VA examination of his eyes, the 
veteran stated that he had had 20/20 vision in both eyes 
prior to his June 1993 accident and that his eyesight had 
deteriorated since.  The examiner noted the veteran's tear 
duct reconstruction in service and that the veteran had no 
subsequent complaints or problems.  Although the veteran did 
have some refractive error in both eyes, the examiner found 
that the veteran had no ocular damage or sequelae as a result 
of his earlier head trauma and further found the veteran's 
other ocular health to be normal in both eyes.

The veteran's November 1994 VA audiological examination 
report shows pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
20
25
30
30
26

The examination further shows that the veteran had 100 
percent speech recognition in his right ear.  He was 
diagnosed with mild sensori-neural hearing loss in both ears 
with excellent speech discrimination ability.  

Analysis

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, if the condition were subjected to a superimposed 
disease or injury, the additional disability may be service 
connected.  See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (1998)).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

The veteran contends that he has decreased visual acuity as a 
result of his inservice closed head injury.  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran believes he has decreased visual acuity 
as a result of his closed head injury, there is no evidence 
of any current visual disability as a result of his injury 
and his refractive error has not been linked in any way to 
the injury, nor has he provided any medical opinion that 
there is any superimposed or additional disability as a 
result of his service.  Moreover, the October 1994 VA 
examiner opined that the veteran had no residual ocular 
disability as a result of the closed head injury.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends that he currently has right ear hearing 
loss as a result of his inservice accident and resultant head 
trauma.  Right ear hearing loss is established by the VA 
audiometric findings in November 1994.  However, there is no 
evidence that the veteran had recognized right ear hearing 
loss during either of his two periods of active duty service.  
The veteran served during both periods of service as a food 
specialist and has not alleged acoustic trauma during these 
periods.  Nor has he presented medical evidence attributing 
his current right ear hearing loss to his service, any 
incident therein or his closed head injury.  Therefore, the 
Board finds that the veteran's claim for service connection 
for right ear hearing loss is not well grounded.

Although the Board has considered and denied the veteran's 
claim for right ear hearing loss on a ground different from 
that of the RO, that is, whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).


ORDER

Service connection for visual impairment and right ear 
hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

